Case 1:16-bk-12573         Doc 64     Filed 07/30/19 Entered 07/30/19 10:14:16                    Desc Main
                                      Document     Page 1 of 2


                               UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION DIVISION


IN RE:                                                        CASE NO. 16-12573
                                                              CHAPTER 13
JASON DWAYNE MARSH
JULIE LYNN MARSH                                              JUDGE JEFFERY P. HOPKINS

         DEBTORS                                              NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002 .1(f), the Chapter 13 Trustee, Margaret A. Burks
files this Notice of Final Cure Payment. The amount listed below has not been paid by the Trustee.
Pursuant to Agreed Order Resolving Objection to Confirmation of Plan on 9/22/2016 (doc. 28), the
arrearage on Creditor's Proof of Claim is reduced to $0.
Name of Creditor: WELLS FARGO BANK


Final Cure Amount

Court   Account                                   Claim               Claim               Amount
Claim # Number                                    Asserted            Allowed             Paid

   1      8551                                    $2,560.65          $0.00                $0.00

Total Amount Paid by Trustee                                                              $0.00



Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                     X Direct by the Debtors



Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtors, Debtors' Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtors
have paid the amount as stated above; and 2) whether the Debtors are otherwise current on all payments
consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
Case 1:16-bk-12573         Doc 64    Filed 07/30/19 Entered 07/30/19 10:14:16                 Desc Main
                                     Document     Page 2 of 2


                                                                                     CASE NO. 16-12573


                                    CERTIFICATE OF SERVICE

    I hereby certify that a copy of the foregoing Notice of Final Cure Payment was served electronically
on the date of filing through the court’s ECF System on all ECF participants registered in this case at the
email address registered with the court and

    by ordinary U.S. Mail on July 30, 2019 addressed to:

JASON DWAYNE MARSH, JULIE LYNN MARSH, 7229 AUSTIN WOODS LANE, CINCINNATI,
OH 45227


WELLS FARGO BANK, 1000 BLUE GENTIAN ROAD, N9286-01Y, EAGAN, MN 55121


                                                           /s/ MARGARET A BURKS, TRUSTEE
                                                               MARGARET A BURKS, TRUSTEE
                                                               CHAPTER 13 TRUSTEE
                                                               600 VINE, SUITE 2200
                                                               CINCINNATI, OH 45202
